Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election of the NOX2 inhibitor species:  histamine dihydrochloride (HDC), histamine, N-methyl-histamine, 4-methyl-histamine, histamine phosphate or histamine diphosphate, in the reply filed on 3/18/2022 is acknowledged.  The election was without traverse.  The Restriction Requirement is thus deemed to be proper and is made Final.

Status of Claims
Applicant’s preliminary amendment, filed 9/11/2020, canceling Claims 13-15, 17, 20, 22-25 and 28-76, and amending Claims 4, 5, 9, 12, 16, 18, 19 and 21, are acknowledged.
Claims 5-8 are withdrawn from consideration in accordance with 37 CFR 1.142(b), because they are drawn to non-elected species.  
Claims 1-12, 16, 18, 19, 21, 26 and 27 are pending.
Claim 1-4, 9-12, 16, 18, 19, 21, 26 and 27 and are presently under consideration.

Information Disclosure Statement
No Information Disclosure Statements have been filed by Applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9-12 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is drawn to the method of claim 2, wherein the NOX2 inhibitor is selected from the group consisting of histamine dihydrochloride (HDC), histamine, N-methyl-histamine, 4-methyl-histamine, histamine phosphate, histamine diphosphate, GSK2795039, apocynin, GKT136901, GKT137831, ML171, VAS2870, VAS3947, celastrol, ebselen, perhexiline, grindelic acid, NOX2ds-tat, NOXA1ds, fulvene-5, ACD 084, NSC23766, CAS 1177865-17-6, and CAS 1090893-12-1, and shionogi.
NOXA1ds is not a NOX2 inhibitor.  See Altenhofer et al. ("Evolution of NADPH Oxidase Inhibitors: Selectivity and Mechanisms for Target Engagement", Antioxidants & Redox Signaling, Vol. 23, No. 5, pages 406-427 (2015); cited in the specification, at page 14; a copy of the document is provided herewith).  Page 409 of Altenhofer provides “Table 1. Isoform Selectivity of Novel Catalytic Subunits of Nicotinamide Adenine Dinucleotide Phosphate Oxidases Inhibitors” (reproduced below)

    PNG
    media_image1.png
    558
    938
    media_image1.png
    Greyscale

As can be seen in the table, compound NOXA1ds is selective for inhibition of NOX1; it has no activity for any other NOX isoforms.  It is also noted that compounds GKT136901 and GKT137831 are selective inhibitors of NOX1, NOX4 and NOX5, and has essentially no inhibitory activity of NOX2 (the IC50 concentration is in the millimolar range; 1530 µM/1.53 mM and 1750 µM/1.75 mM).
Claim 9 recites the limitation "administering an additional therapeutic agent in combination with the NOX2 inhibitor or the isolated nucleic acid".  Claim 1 does not recite “administering” anything (including a therapeutic agent), let-alone a “NOX2 inhibitor” or a “isolated nucleic acid.”   There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the abbreviation "NK". The first use of an abbreviation in the claims should be preceded by a full recitation of the abbreviated term so it is clear exactly what the abbreviation means.
Claim 27 is drawn to “A method of decreasing the level of reactive oxygen species (ROS) in a metastatic tumor of a subject, the method comprising reducing the activity of nicotinamide adenine dinucleotide phosphate oxidase 2 (NOX2) or the expression level of a nucleic acid encoding NOX2 or the expression level of NOX2 protein in a cell of the subject, wherein the level of ROS in the metastatic tumor is increased compared to a metastatic tumor in an untreated subject in which the activity of NOX2 or the expression level of a nucleic acid encoding NOX2 or the expression level of NOX2 protein in a cell of the untreated subject has not been reduced [emphasis added].”
The claim is indefinite because the body of the claim conflicts with the preamble of the claim (i.e., the preamble is directed to decreasing the level of ROS, while the stated result of the claim is increased ROS).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-12, 16, 18, 19, 21 and 26 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter, which was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an Enablement rejection.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention, and breadth of the claims
The invention is drawn to a method for "preventing metastasis of a primary tumor in a subject, or treating or ameliorating a metastatic tumor in a subject …  comprising reducing the activity of nicotinamide adenine dinucleotide phosphate oxidase 2 (NOX2) or the expression level of a nucleic acid encoding NOX2 or the expression level of NOX2 protein in a cell of the subject”
Thus, the invention can be interpreted as being drawn to the treatment and prevention of any metastatic cancer by reducing the activity or expression of NOX2.  There are hundreds of distinct types of cancer (see below)  
Claim 2 limits the method to administration of an effective amount of (any) NOX2 inhibitor. Claim 3 limits claim 2 to a list of compounds, some of which, the Examiner has discovered, have little or no NOX2 inhibitory activity (supra).
Claim 16 limits the primary or metastatic tumor of claim 1 to the group consisting of “a melanoma, a bladder cancer, a breast cancer, a pancreatic cancer, a colorectal cancer, a renal cancer, a prostate cancer, a stomach cancer, a thyroid cancer, a uterine cancer, and an ovarian cancer.”  Claim 19 limits claim 1 to a metastatic tumor selected from the group consisting of “lentigo maligna, lentigo maligna melanoma, superficial spreading melanoma, acral lentiginous melanoma, mucosal melanoma, nodular melanoma, polypoid melanoma, desmoplastic melanoma, melanoma with small nevus-like cells, melanoma with features of a Spitz nevus, uveal melanoma, and vaginal melanoma.” 
The state and predictability of the art, and relative skill of those in the art
With regard to the instantly elected treatment and/or prophylaxis of cancer, MedicineNet (“Medical Definition of Cancer”, downloaded from http://www.medicinenet.com/cancer/definition.htm, 3/29/2021, 1 page)  teaches that “cancer is not one disease.  It is a group of more than 100 different and distinctive diseases”.  “Cancer can involve any tissue of the body and have many different forms in each body area”.  It is well established in the literature that there are hundreds of types of cancers and each cancer condition is a reflection of different causative factors and different cellular behaviors; one compound capable of treating one type of cancer is unlikely to be useful in treating other types of cancer.
The treatment of cancer generally (or the prevention of, or cure for specific cancers) cannot possibly be considered enabled.  As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
.	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
The amount of direction or guidance provided and the presence or absence of working examples 
At para. [0102] of the specification it is disclosed that the effects “of HDC, a NOX2-inhibitor were evaluated on melanoma metastasis in WT and Nox2-KO mice… Systemic treatment of mice with HDC (1,500 μg/mouse intraperitoneal, i.p.) during the initial phase of melanoma engraftment … decreased the number of lung metastases in WT mice. These effects were not observed in Nox2-KO mice.  At para. [0104] it is disclosed that “Experiments using the B16F1 strain of melanoma cells confirmed the reduced level of metastasis in Nox2-KO mice and the NOX2-dependent, antimetastatic effect of HDC in vivo.”
Although the example presented above provides evidence for the effectiveness of the NOX2 inhibitor, HDC, for reducing the number of metastases of a type of murine melanoma, the specification does not provide support for preventing metastasis of any other type of primary tumor, with any other NOX2 inhibitor, nor does it provide support for ameliorating any other metastatic tumor in a subject.

The quantity of experimentation necessary 
In view of the above factors, the quantity of experimentation needed is expected to be great.    
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.

Conclusion
Claims 1-4, 9-12, 16, 18, 19, 21, 26 and 27 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGG POLANSKY/Examiner, Art Unit 1629   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629